Title: General Orders, 19 June 1780
From: Washington, George
To: 



Head Quarters near the Short Hills [N.J.] Monday June 19th 1780
Parole Sparta  Countersigns P., N.Watchword Freedom

[Officers] Of the Day Tomorrow[:] Colonel Jackson[,] Lieutenant Colonel Mentges[,] Brigade Major, Bradford

Evening Orders
Officers are to be sent tomorrow morning seven o Clock to the Huts to select the officers heavy Baggage which the General recommends should be deposited in the Farmer’s houses in the Vicinity of the Huts: As many officers only as are indispensably necessary to be sent on this duty and to return to Camp tomorrow evening or by the next day morning at farthest.

